Case 3:20-cv-07811-RS Document 40 Filed 01/22/21 Page 1of 4

Proposed Plaintiff-Intervenor

ADESIJUOLA OGUNJOBI

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA
Case No. 3:20-cv-07811-RS

PLAINTIFFS, ADESIJUOLA OGUNJOBI’S
RESPONSE TO ORDER TO
DENY IN FORMA PAUPERIS
V.

Approximately 69,370 Bitcoin (BTC),

Bitcoin Gold (BTG),

Bitcoin SV (BSV), and Bitcoin Cash (BCH)

seized from 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbh,

DEFENDANTS.

 

ADESIJUOLA OGUNJOBI’S RESPONSE TO ORDER TO DENY IN
FORMA PAUPERIS

On January 21, 2021, an order signed by Richard Seeborg deny my application to
proceed In Forma Pauperis to proceed in appeals court was denied. This response is not about the
denial, the language adopted by the order which no surprise it validated Richard Seeborg’s

racism and deep hatred of a black person. This is not a race card, as a black man, my obligation
Case 3:20-cv-07811-RS Document 40 Filed 01/22/21 Page 2 of 4

is to expose bigotry and racism. I have vowed I will not tolerate any bigotry from any white
individual, period.

Richard Seeborg stated I am engaging in “fantasy” regarding Toks’$100 Quadrillion
(global transaction), but what he failed to mention is “Quadrillion” is not a fantasy, it is part of
numerical elements of Arithmetic invalidating “Quadrillion” is a fantasy.

The order also stated the COVID-19 challenge is also a fantasy which is funny because
the real interpretation of COVID-19 is DELUSION. This is the first time ever in the history of
this universe “immortal humans” has been declared and replaced “mortality.” The COVID-19
scammers (with followers like Richard Seeborg and his goons) are now preaching “immortality”
is the norm. Anybody that dies is not human, lock people up, promise them vaccines to keep
them alive forever because humans are now “immortal” and those dying are not human.

WRONG!!!! Every human has the GOD’s giving RIGHT to DIE. It is inherent in our
existence. The delusion Richard Seeborg is exhibiting is classic precedent of “cult.” COVID-19
is a global “cult” and cult members like Richard Seeborg abhor any form of challenge to their
COVID-19 cult which is the same as COVID-19 scam. This is nothing new.

The In Forma Pauperis here is not about defrauding the court, it is to demonstrate this is
not a frivolous motion which has been appealed. Richard Seeborg continues to use his position to
defraud Government, public as if the motion has no merit, including the challenge to COVID-19
scam and finally Toks’ $100 Quadrillion al stock tax free global transaction.

Adesijuola Ogunjobi, Plaintiff-Intervernor will not dignify Richard Seeborg’s cowardice
which he continues to demonstrate anytime he sees my name as if | owe him something. [I] don’t

owe Richard Seeborg anything, period. My right to be in this court is protected under the rule of
Case 3:20-cv-07811-RS Document 40 Filed 01/22/21 Page 3 of 4

law and Constitution of the United States which afforded the filing of Notice of Appeal and
whatever the outcome, everybody will have to abide by it.

Richard Seeborg can always resign his post as a judge and defend the Defendants sued to
challenge COVID-19 scam. COVID-19 is a scam and will remain a scam until all parties have
the opportunity to prosecute the challenge. Richard Seeborg thinks the court is for the privilege
or few, that’s his problem.

This COVID-19 scam is actually “reverse placebo” because the interpretation of
“placebo” according to such study is giving patients with terminal illness like cancer medication
with no active ingredients and instructing them to take such medication at prescribed time frame
and the results is the patients actually felt better. But COVID-19 scam “placebo” is the opposite
where the COVID-19 scammers have planted the bogus virus into people’s mind they got
something and now take this vaccine to feel better or protect you but not cured because the
COVID-19 scammers have informed their “victims” (“suckers”) COVID-19 will be here forever
so they can make all their trillions forever.

This is to address the tragedy and huge irony here. A father shot dead his son and himself
in a murder-suicide regarding his opposition to get his son vaccinated with COVID-19 scam
vaccine. Where did this take place? In San Francisco. It looks like that’s not a fantasy.

California has suspended some COVID-19 vaccines due to people developing severe
reactions including 13 people dead after taking COVID-19 scam vaccines. Just I like predicted in
my filings with appeals court in Virginia there would be COVID-19 atrocities. The genocides
will soon show up because the governments across the globe wil be forcing people to take

COVID-19 scam vaccines which the irony is the very “fantasy” to prevent death is actually will
Case 3:20-cv-07811-RS Document 40 Filed 01/22/21 Page 4 of 4

contribute to that very death like the doctor in Miami that died weeks after taking COVID-19
vaccine.

Another funny irony is a huge office building of largest COVID-19 scam vaccine
manufacturer caught fire and 5 employees confirmed dead not from COVID-19, but from fire.
Hilarious beyond hilarious. Welcome to the real world Richard Seeborg, everybody dies.
Richard Seeborg, they’re waiting for you upstairs, you’re the one with the fantasy of
“immortality” and those folks upstairs don’t need any permission when they want their life back
validating this is a “borrowed life.”

Finally, like I stated in my filings with United States District Court Eastern District of
Virginia Richmond Division that no one has submitted evidence COVID-19 is real. “Sickness”
and “Death” do not constitute evidence of COVID-19 is real because people are bound to get
sick and die which it is daily occurrence since day one. Just like order signed by Richard Seeborg
calling the challenge of COVID-19 a fantasy never submitted any shred of evidence COVID-19
is not a scam.

This response is filed to educate the public the motion for intervention is actually a “legal
contract” to buy the assets for $2.5 billion in cash. I owe the public the facts because Richard

Seeborg will use his position to engage in total misconception disguising it as rule of law.

Dated: January 22, 2020 Respectfully submitted,

/s/ Adesijuola Ogunjobi

Adesijuola Ogunjobi
10200 Belle Rive Blvd
Bldg 6 #45
Jacksonville, FL 32256

Proposed Plaintiff-Intervenor
